         Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 1 of 7



                         17UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                             §
                                                   §
OFFSHORE SPECIALTY                                 §           Case No. 17-35623
FABRICATORS, LLC,                                  §
                                                   §           Chapter 11
                DEBTOR.                            §

           LIQUIDATING TRUSTEE’S SECOND OMNIBUS OBJECTION TO
          DUPLICATIVE PROOFS OF CLAIM NOS. 65, 100, 113, 116, 117, AND 139

         THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY
         IS ASKING THE COURT TO DISALLOW AND EXPUNGE THE CLAIM
         THAT YOU FILED IN THIS BANKRUPTCY CASE. YOU SHOULD
         IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE
         THE DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU
         MUST FILE A RESPONSE TO THIS OBJECTION AND SEND A COPY
         OF YOUR RESPONSE TO THE OBJECTING PARTY WITHIN 30 DAYS
         AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
         MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO
         NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION
         WAS SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED
         WITHOUT A HEARING.

         THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN
         PROOFS OF CLAIM. CLAIMANTS RECEIVING THIS OBJECTION
         SHOULD LOCATE THEIR NAMES AND CLAIMS IN THE TABLE ON
         THE NEXT PAGE OF THIS OBJECTION.

         A HEARING HAS BEEN SET ON THIS MATTER ON JULY 17, 2019 AT
         10:00 A.M. IN COURTROOM 404, U.S. COURTHOUSE, 515 RUSK
         AVENUE, HOUSTON, TEXAS 77002.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         David Weinhoffer, the Liquidating Trustee (the “Liquidating Trustee”) of the Offshore

Specialty Fabricators, LLC Liquidating Trust (the “Liquidating Trust”), files this Omnibus Objection

to Proofs of Claim Nos. 65, 100, 113, 116, 117, 139 (the “Objection”) on the grounds that they are

duplicative in whole or in part and would respectfully state as follows:




                                              Page 1 of 7
        Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 2 of 7



                                          JURISDICTION

       1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

Objection is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.       The statutory bases for the relief requested herein are §§ 105(a) and 502(b) of title 11

of chapter 11 of the United States Code, (the “Bankruptcy Code”), Rule 3007 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the Bankruptcy Local Rules

for the southern District of Texas.

                   LIST OF CLAIMS TO WHICH OBJECTION APPLIES

       4.       Claimants receiving this objection should locate their names and claim numbers in

the table below (the “Table”). The Table lists proofs of claim in alphabetical order by claimant

name and includes the claim numbers.

   Creditor        Claim     Date Filed         Amount of         Duplicative of       Grounds For
    Name            No.                          Claim             Claim No.            Objection

Argo Partners       117       2/5/2018          $68,173.48              120              See Page 4
(Marine Fab
& Repair)
C-Port/Stone        139       2/14/2018         $48,502.08              141              See Page 4
LLC

Coastal             116       2/5/2018          $52,262.13              121              See Page 4
Distributors,
Inc.
Hardy, Scott        113       2/5/2018           $5,778.34              112              See page 4


Hercules            65-2      1/31/2018        $153,997.87            63 & 64            See Page 3
Wire Rope &                                                         (except with
Sling Co., Inc.                                                      respect to
                                                                    $45,121.26)
Upstream            100       2/1/2018         $411,614.93              142              See Page 4
Brokers



                                             Page 2 of 7
        Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 3 of 7




                                        RELIEF REQUESTED

        5.      The Trustee seeks entry of an order (i) expunging claim numbers 100, 116, 117, and

139 on the grounds they are duplicative; and (ii) allowing claim number 65-2 on an unsecured basis

in the reduced amount of $45,121.26, because the other portions of Claim 65-2 are duplicative of

the allowable, unsecured portions of claim numbers 63 & 64.

                                     FACTUAL BACKGROUND

        A.      Hercules’s Claim is Satisfied in Part.

        6.      On November 15, 2017, Offshore Specialty Fabricators (the “Debtor”) filed a Notice

of December 5, 2017 Bar Date and Related Procedures for Parties Asserting Liens on the Derrick Barges William

Kallop or Swing Thompson [ECF No. 120]. The Notice required parties asserting claims secured by the

Debtor’s barges to file proofs of claim by December 5, 2017.

        7.      The Court held an estimation hearing on December 11, 2017 to estimate the amount

of each party’s maritime lien on the barges. The majority of claims were estimated at that hearing.

The outcome of these estimation hearings is detailed in the Credit Bidding Estimation Order [ECF

No. 347], which is attached hereto as Exhibit A.

        8.      After the barges were sold in early 2018, the Debtor paid the amounts listed in the

“Allowed Estimated Amount for Purpose of Credit Bidding” column on the Credit Bidding

Estimation Order to each respective claimant, including Hercules.

        9.      The Debtor’s payments on account of Hercules’s claims numbered 63 and 64

satisfied those claims only in part. With respect to Claim No. 63, Hercules is entitled to an

unsecured claim in the amount of $94,836.37. With respect to Claim No. 64, Hercules is entitled to

an unsecured claim in the amount of $14,040.95.




                                                Page 3 of 7
        Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 4 of 7




        10.     In the explanation of Claim No. 65-2, Hercules indicated that Claim 65-2 was for a

total of $153,997.87, which includes the allowable, unsecured portions of Claim Nos. 63 and 64.

Thus, only $45,121.26 of Claim No. 65-2 is allowable.

        B.      Other Duplicative Claims

        11.     The duplicative claims numbered 117 and 120 filed by Argo Partners seek identical

amounts on identical grounds, as do claims numbered 139 and 141 filed by C-Port/Stone LLC and

Claim Nos. 116 and 121 filed by Coastal Distributors, Inc.

        12.     Upstream Broker’s Claim No. 142 indicates that it amends Upstream’s earlier Claim

No. 100. Therefore, Claim No. 100 is duplicative of Claim No. 142.

        13.     Finally, Scott Hardy filed claims numbered 112 and 113, both in the amount of

$5,778.34.

                                         BASIS FOR RELIEF

        14.     Section 502 of the Bankruptcy Code provides, in pertinent part, as follows: “[a] claim

or interest, proof of which is filed under section 501 of [the Bankruptcy Code], is deemed allowed,

unless a party in interest . . . objects.” 11 U.S.C. § 502.

        15.     As set forth in Bankruptcy Rule 3001(f), a properly executed and filed proof of claim

constitutes prima facie evidence of the validity and the amount of the claim under section 502(a) of

the Bankruptcy Code. See, e.g., In re Jack Kline Co., Inc., 440 B.R. 712, 742 (Bankr. S.D. Tex. 2010). A

proof of claim must “set forth the facts necessary to support the claim.” In re Chain, 255 B.R. 278,

280 (Bankr. D. Conn. 2000) (citing 9, Resnick & Sommer eds., Collier on Bankruptcy ¶ 3001.09[1] at

3001-27 (15th ed. Rev. 2005)). If the proof of claim fails to set forth the necessary supporting facts,

it is “not entitled to the presumption of prima facie validity, and the burdens of going forward and of

proving its claims by a preponderance of the evidence are on the [claimant].” In the Matter of Marino,




                                                Page 4 of 7
        Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 5 of 7



90 B.R. 25, 28 (Bankr. D. Conn. 1988); see also In re Svendson, 34 B.R. 341, 342 (Bankr. D.R.I. 1983)

(stating proofs of claim failed to “set forth all the necessary facts to establish the claim[s].”).

        16.     A proof of claim also loses the presumption of prima facie validity under Bankruptcy

Rule 3001(f) if an objecting party refutes at least one of the allegations that are essential to the

claim’s legal sufficiency. See In re Fidelity Holding Co., Ltd., 837 F.2d 696, 698 (5th Cir. 1988). Once

such an allegation is refuted, the burden reverts to the claimant to prove the validity of its claim by a

preponderance of the evidence. Id. Despite this shifting burden during the claim objection process,

“the ultimate burden of proof always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583

(Bankr. N.D. Tex. 2006) (citing Raleigh v. Ill. Dep’t of Rev., 530 U.S. 15 (2000)).

        17.     Here, the attached affidavit of David Weinhoffer, former Chief Restructuring

Officer of the Debtor and now the Trustee, establishes that the claims in the Table above are

duplicative in whole or in part of other claims filed by the same creditors.

        18.     Accordingly, the Trustee seeks entry of an order expunging the duplicative claims,

though with respect to Hercules’s Claim No. 65-2, the Trustee seeks an order allowing that claim on

an unsecured basis in the amount of $45,121.26.

        WHEREFORE, for the reasons stated above and in the Declaration of David Weinhoffer,

the Liquidating Trustee respectfully requests entry of an order, substantially in the form attached

hereto, granting the relief requested herein and granting such other relief as is just and proper.




                                                Page 5 of 7
       Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 6 of 7



Dated: June 3, 2019                        Respectfully submitted,

                                           DIAMOND McCARTHY LLP

                                           /s/ Michael D. Fritz
                                           Charles M. Rubio
                                           TBA No. 24083768
                                           crubio@diamondmccarthy.com
                                           Michael D. Fritz
                                           TBA No. 24083029
                                           mfritz@diamondmccarthy.com
                                           909 Fannin, Suite 3700
                                           Houston, TX 77010
                                           Telephone: (713) 333-5100
                                           Facsimile: (713) 333-5199

                                           Counsel to David Weinhoffer, Liquidating Trustee of
                                           the Offshore Specialty Fabricators Liquidating Trust




                                  Page 6 of 7
        Case 17-35623 Document 797 Filed in TXSB on 06/03/19 Page 7 of 7



                                  CERTIFICATE OF SERVICE


         I certify that on June 3, 2019, I caused a true and correct copy of the foregoing Objection to
be served on all parties registered to receive electronic notice through the Court’s CM/ECF system
and by United States Mail, postage prepaid, to the claimant whose claim is subject to the Objection
as listed below:

Hercules Wire Rope & Sling Co.                                 Upstream Brokers
P O Box 1769                                                   2020 N. Memorial Way
Houma, LA 70361-1769                                           Houston, TX 77007

Scott Hardy                                                    Coastal Distributors, Inc.
114 Egle St.                                                   213 Venture Blvd.
Morgan City, LA 70380                                          Harahan, LA 70360

Marine Fab & Repair, Inc.                                      C-Port/Stone LLC
214 Venture Blvd.                                              16201 E. Main St.
Harahan, LA 70360                                              Cut Off, LA 70345



                                                       /s/ Michael D. Fritz




                                             Page 7 of 7
